Order
Maletz, Judge.
Upon reading and filing defendant’s motion for a protective order, and upon all other papers and proceedings thereon, it is hereby Ordered:
1. That the Secretary of the United States International Trade Commission, in compliance with the order of the court dated May 8, 1978 requiring transmittal to the clerk of this court, on or before June 9, 1978, of a certified copy of the transcript of proceedings and exhibits introduced before the Commission in In the Matter of Elemental Sulphur from Mexico, Investigation No. AA 1921-92, shall seal the two exhibits introduced on behalf of Freeport Minerals Company (exhibits 2 and 3).
2. That these two exhibits which were received by the Commission on a confidential basis shall be inspected by the court in camera for the purpose of determining whether they should be made available to opposing counsel under a protective order and for the limited purposes of the present litigation.
3. That the basis of this order and the order of May 8, 1978 is to enable the court to determine whether or not the Commission’s finding of injury was, among other things, arbitrary, an abuse of discretion, or otherwise contrary to law. See, e.g., Imbert Imports, Inc. v. United States, 60 CCPA 123, C.A.D. 1094, 475 F.2d 1189 (1973): Suwannee Steamship Company v. United States, 79 Cust. Ct. 19, C.D. 4708, 435 F. Supp. 389 (1977); Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402 (1971); Camp v. Pitts, 411 U.S. 138 (1973). Cf. Dunlop v. Bachowski, 421 U.S. 560 (1975). See also letter of Daniel Minchew, Chairman, United States International Trade Commission, November 16, 1977, reproduced in Hearing Before the Subcommittee on Trade, House Committee on Ways and Means on the Adequacy and the Administration of the Antidumping Actof 1921 (95th Cong., 1st Sess. 1977) pp. 65-66.